DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
An instant messenger, a general communication tool, is software configured to transmit and receive messages or data in real time, and allows users to exchange messages with other users in real time.  Such messenger supports a function to share a variety of information, such as photos, videos, files, contacts locations, and schedules between users through a chatroom and recently supports remittance functions to remit a desired amount of money between users in the messenger.  It is possible to improve user convenience when using these remittance functions within a messenger application.  The instant claims attempt to improve upon the messenger application remittance functions by immediately providing a remittance function when an amount of money is included in a chat input box that the user is currently typing into.  
The instant claim achieves this by generating, by the at least one processor, a user interface (UI) associated with a chatroom of a messenger application of a messenger service, the chatroom including a plurality of users, the plurality of users including a first user and a second user; receiving, by the at least one processor, a message being typed by the first user into a message input box of the chatroom UI; analyzing, by the at least one processor, content of the message being typed in the message input box before transmitting the message; recognizing, by the at least one processor, an amount of money included in the message being typed in the message input box based on results of the analysis before transmitting the message; automatically generating, by the at least one processor, a remittance function in response to the amount of money being recognized in the message, the generating including automatically displaying a UI of the remittance function in the chatroom UI without receiving a request for calling the UI of the remittance function from the first user, such that the remittance function is generated immediately, the UI of the remittance function including a user list including the plurality of users in the chatroom; receiving, by the at least one processor, at least one remittance target selection of the user list of the UI of the remittance function; and processing, by the at least one processor, a remittance transaction to the selected at least one remittance target with respect to the amount of money in response to a remittance request through the UI of the remittance function from the first user on the UI of the remittance function. 
US 20180335928 A1 to Van OS teaches a system and method that analyzes spoken user input into a messenger application and generates a payment message object when it determines that the spoken user input contains a payment amount.  Van OS also teaches that a draft payment object is also generated when a message is received from a user in the chat application that includes an payment amount request.  US 20160171478 A1 to Kwon teaches a system and method that displays a list of message correspondents and allows a user to select a user from the list as a remittance receiver for a payment.  US 20160104159 A1 to Butterfield teaches a system and method that activates a remit funds control only in response to detecting an electronic communication directed toward remitting funds within a chat application.  US 20160132860 A1 to Ko teaches a system and method for receiving a message within a chat application and then allowing the user to select a remittance function or remittance-request function based on the context of the received message.  US 20180032999 A1 to Mohandas teaches a system and method for making payments within a digital messaging environment based on the messages that are sent and received.  The cited references, alone or in combination, do not teach the specific technique of analyzing content of the message being typed in the message input box before the message is sent and then automatically generating a remittance function and user list in response to recognizing an amount of money included in the message input box before the message is sent. 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.S./Examiner, Art Unit 3685     

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685